Citation Nr: 0624792	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-06 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a separate evaluation for each ear for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling. 
 
2.  Entitlement to an increased initial rating for post-
traumatic stress syndrome (PTSD), currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from March 1967 through March 
1969, August 1972 through October 1974, and June 1975 through 
December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1985 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.

The issue of entitlement to an increased initial rating for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2005); 38 C.F.R. §4.87, DC 6260 
(2002, 2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  Such an 
evaluation is not warranted, as a matter of law.

The veteran's claim was denied, because, under DC 6260, there 
is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  In Smith v. Nicholson, 
19 Vet. App. 63, 78, (2005), the U.S. Court of Appeals for 
Veterans Claims (CAVC) held that the pre-1999 and pre-June 
13, 2003 versions of DC 6260 required the assignment of dual 
ratings for bilateral tinnitus.  VA appealed this decision to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and 38 C.F.R. §4.87, DC 6260, which limit a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  The stay of 
adjudication of tinnitus rating cases was then lifted.  

The veteran's service-connected tinnitus is assigned the 
maximum schedular rating available for tinnitus.  38 C.F.R. 
§4.87, DC 6260.  As there is no legal basis upon which to 
award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

VA's duties to notify and assist the veteran have no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive.   
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is denied.


REMAND

In the June 1985 rating decision, the RO granted service 
connection for PTSD and awarded a 100% rating from April 1983 
and a 10% rating from June 1983.  In July 1985, the veteran 
submitted a statement indicating that he was disagreeing with 
the 0% rating of June 1985.  In August 1985, the RO responded 
by clarifying that the veteran was rated as 10% disabled for 
PTSD and asked the veteran to notify VA if he disagreed with 
that rating.  A December 1985 letter from the veteran 
specifically responded to VA's August 1985 letter.  The 
veteran indicated his belief that he was entitled to a 50% 
rating.  Thus, the veteran filed a notice of disagreement 
with the June 1985 rating within the one year time limit 
imposed by 38 C.F.R. § 20.302(a) (2005).  No Statement of the 
Case (SOC) was issued for this increased rating claim.

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare an SOC 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his or her 
representative.  38 C.F.R. § 19.26 (2005).

Because the RO has not granted an increased rating for PTSD 
and the veteran has not withdrawn that appeal, an SOC must be 
issued.  See Manlicon v. West,  
12 Vet. App. 238 (1999).

Because this claim was filed prior to the 2001 enactment of 
the Veteran's Claims Assistance Act, proper notice and 
assistance had yet to be rendered under 38 C.F.R. 
§ 3.159(b)(1) (2005).  Also, during the pendency of this 
appeal, the Court issued the decision in the case of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require proper notice of evidence necessary to 
establish the various degrees of disability and the effective 
date of an award.  Notice, compliant with 38 U.S.C.A. 
§ 3.159(b)(1) and Dingess is required before this claim can 
be properly adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has fully met its 
duties to notify and assist the veteran 
pursuant to 38 C.F.R. § 3.159 with regard 
to his claim to establish an increased 
rating for PTSD.  This notice should be 
compliant with  
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 
 
2.  Issue a statement of the case on the 
issues of an increased initial rating for 
PTSD.  Advise the appellant of the need to 
timely file a substantive appeal to 
perfect the appeal.  The appropriate time 
to respond must be afforded.  If in order, 
the matter should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


